Green, V. C.
This bill is filed by Theresa Aleck, and alleges that, on February 25th, 1890, she made an agreement in writing with one Joseph S. Jackson, whereby Jackson agreed to build for her five brick buildings on the south side of Spruce street, east of Broadway, and two brick buildings on the east side of Broadway, south of Spruce street, in the city of Camden. A copy of the contract is annexed to 'the bill. The contract was filed in the clerk’s office of Camden county February 25th, 1890. The bill alleges that notices have been served on the complainant by twelve creditors of Jackson, for materials &c. furnished for the houses, whose claims aggregate $4,597.06.
Complainant alleges that there was due from her to Jackson on account of the agreement the sum of $3,593.83; that certain of the creditors of Jackson intend to sue her, and some have already commenced legal proceedings against her, claiming certain amounts due to them respectively; that she is ready and willing ito pay, but cannot safely do so, and she seeks therefore to have 'the defendants interplead.
On filing the 'bill and affidavits it was ordered that, on com;plainant’s paying the money stated to be due into court, an injunction issue restraining the prosecution of suits against her by the defendant Jackson or the lien claimants. Such deposit was made and the injunction issued.
The contractor, Jackson, has answered, and denies that the complainant has correctly stated the amount due from her to him. He claims that he has completed his contract according to its toms, and that there is due to him the whole of the last payment *509of $4,500, as well as the sum 6f $393.06 for extra work, making-the sum of $4,893.06. He has filed a mechanics’ lien and commenced suit in the Camden county circuit court to recover that amount, and claims that he should not be restrained from prosecuting it.
The dispute as to the amount due from the complainant to the-’ defendant Jackson on the contract destroys the character of the bill as one of strict interpleader. It is claimed that the question should be decided in this court, on the ground that the bill .is one in the nature of a bill of interpleader. Bills of strict interpleaderare those filed by a mere stakeholder who claims no interest in the subject-matter over which there are conflicting demands; he-asks no relief and seeks only to be relieved from loss by the decree of the court determining which claimant is entitled to receive the matter in dispute. In a bill, in the nature of a bill of inter-pleader, the complainant seeks some relief for himself, but the facts on which he relies for such relief must be such as to entitle him to it in a court of equity — the case as made must be one of equity jurisdiction. This is evident from the illustrations in Story Eq. Pl. § 297; Bedell v. Hoffman, 2 Paige 199; Wakeman v. Kingsland, 1 Dick. Ch. Pep. 113, 117.
In this case the complainant insists that the amount of the final payment named in the contract, should be reduced by the-amount she alleges she was forced to expend after she took possession, in the completion of the houses, so as to make them conform to what she claims the contract required. Jackson demands the whole amount of the final payment and also $393 for extra, work. He says he completed the houses according to contract,, plans and specifications, and that her expenditure was not required by the condition she names. She denies that she is liable-under the contract for what he claims as extra work. These are-not questions of equity cognizance; they raise no issue to be presented to this court for solution ; they are properly to be settled! by a court of law. The defendant Jackson had submitted them, to the proper tribunal for determination, and rightly claims in. his answer that he should not be restrained from prosecuting his-suit.
*510The complainant, however, was being subjected to numerous law suits by those who had furnished materials and labor in the construction of her houses. Her liability to these persons arises under the Mechanics’ Lien law, and is limited in aggregate amount to what may be due from her to Jackson. She could not safely pay these claims until that amount was ascertained, and her bill as filed presented a clear case of interpleader. Its character as such is changed by the position of Jackson. I think she is entitled to have the case retained until the amount of her indebtedness to Jackson is ascertained by the trial of his suit at the circuit, and to that end that the injunction be dissolved as to Jackson’s prosecuting that suit, but retained as to the other defendants. I will advise such an order.